 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COUR | nomic OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXA
AMARILLO DIVISION JUN 18 2021

 

 

 

 

 

UNITED STATES OF AMERICA § CLERK U.S. DISTRICT COURT
§ By Jepuly
Plaintiff, §
§
Vv. § 2:20-CR-136-Z-BR-(11)
§
DAWN RENE MARTIN §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 27, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Dawn Rene Martin filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Dawn Rene Martin was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Dawn Rene Martin; and ADJUDGES Defendant Dawn Rene Martin guilty of Count One of the
Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, June_/B, 2021. My fen

MA HEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
